 

 

   

Doc #: 1-1 Filed: 03/19/19 1 of 5. PagelD #;
comion ro “ot
I *2 CGup y

OS

IN THE COURT OF COMMON PLEAS

HURON COUNTY, OHIO
CVE AO!)
JEREMIAH WEITZEL Case No:
220 Crestwood Dr.
Willard, OH 44890 JUDGE
Plaintiff,

COMPLAINT.
VS,

Type: Personal Injury
CHRISTOPHER MALEC
38416 Palmer Rd.
Westland, MI 48185
And
BLUE WATER TRUCKING, INC.
14889 33 Mile Rd.
Romeo, MI 48065
And

STATE AUTO INSURANCE COMPANY
P.O, Box 182822
Columbus, OH 43218

And

STATE OF OHIO, DEPARTMENT OF
MEDICAID

50 W Town St. #400

Columbus, OH 43215

And

JOHN DOE #1 (driver - whose actual name is
unknown aad whose name and address the
Plaintiffs could not discover)

And

JOHN DOE #2 (employer - whose actual
name is unknown and whose name and
address the Plaintiffs could not discover)

 

WOR

——

 

we

 
 

 

Case: 3:19-cv-00603-JGC Doc #: 1-1 Filed: 03/19/19 2 of 5. PagelD #: 10

And

JOHN DOE #3 (owner - whose actual name is
unknown and whose name and address the
Plaintiffs could not discover)

Defendants.

 

Now comes Plaintiff, Jeremiah Weitzel, by and through his attorneys, Kisling, Nestico &

Redick, LLC, and for his Complaint he states:

(Negligence or Negligence Per Se of Defendant, Christopher Malec and/or John Doe #1,

as to Jeremiah Weitzel}

1. On or about March 14, 2017 while traveling Westbound on State Route 18, in the
Township of Clarksfield, Huron County, Ohio, Defendant, Christopher Malec and/or John Doe
#1 (whose actual name is unknown and whose name and address the Plaintiff could not
discover), individually and/or in the course and scope of his employment with John Doe #2
{whose actual name is unknown and whose name and address the Plaintiff could not discover),
negligently operated a motor vehicle and failed to maintain an assured clear distance ahead in
violation O.R.C. §4511.21(A) and negligently failed to keep a proper lookout so as to strike the
vehicle driven by Plaintiff, Jeremiah Weitzel.

2. Asa direct and proximate result of the Defendant, Christopher Malec and/or John Doe
#1’s negligence and negligence per se, the Plaintiff, Jeremiah Weitzel suffered injuries to his
body causing pain and suffering and will continue to suffer said pain and suffering into the future
and upon 4 permanent basis.

3. Asa further result, the Plaintiff, Jeremiah Weitzel incurred medical and hospital expenses

and expects to incur such expenses in the future.

 
 

 

Case: 3:19-cv-00603-JGC Doc #: 1-1 Filed: 03/19/19 3 of 5. PagelD #: 11

4. Asa further result, the Plaintiff, Jeremiah Weitzel has incurred lost income and will
suffer future loss of income and has incurred a loss of earning capacity.

5. Defendants John Doe #1 and John Doe #2 presently unidentified, will in no way be
prejudiced in the maintenance of their defense on the merits within the meaning of Rule 15(D) of
the Ohio Rules of Civil Procedure because of their constructive or actual notice of the institution
of this case. Except for the inability of the Plaintiff to discover the name of these Defendants,
this action would be brought against them in their proper, true, and exact name and capacity, and

said information will be provided by Plaintiff when such information becomes fully known to

him.
COUNT II
(Negligent Entrustment of the Vehicle Operated by Defendant, Christopher Malec and/or
John Doe #1)

6. Plaintiff re-alleges and incorporates all paragraphs above as though fully rewritten herein.

7, Atall relevant times herein, the Defendant, Blue Water Trucking, Inc., or John Doe #3,
(whose actual name is unknown and whose name and address the Plaintiffs could not discover)
owned the motor vehicle operated by the Defendant, Christopher Malec, or John Doe #1 and
negligently entrusted the care, custody, and control of its motor vehicle to the Defendant,
Christopher Malec, or John Doe #1, when it knew or should have known that Christopher Malec,
ox John Doe #1, would negligently operate said vehicle,

8. Asa result of the Defendant’s negligence, Plaintiff, Jeremiah Weitzel suffered Injuries

and damages as stated in paragraphs two (2) through four (4) herein,

 
 

 

Case: 3:19-cv-00603-JGC Doc #: 1-1 Filed: 03/19/19 4 of 5. PagelD #: 12

COUNT I

(Plaintiff's Entitlement to Uninsured Motorists/Underinsured Motorists Coverage and
Medical Payments Coverage)

9. Plaintiff re-alleges and incorporates all paragraphs above as though fully rewritten herein.

10. At all relevant time herein, the vehicle Plaintiff, Jeremiah Weitzel was driving was
insured with a motor vehicle policy issued by Defendant State Auto Insurance Company, which
provides for uninsured/underinsured coverage and medical payments coverage.

11, Said Defendant, State Auto Insurance Company policy provides uninsured/underinsured
motorist and medical payments for the vehicle that the Plaintiff, Jeremiah Weitzel was operating
when it was struck by the vehicle operated by Defendant Christopher Malec or John Doe #1, an
uninsured or underinsured individual.

12. Said policy is not attached hereto as it is not currently in possession of the Plaintiffs, but a
copy of said policy is in the possession of the Defendant State Auto Insurance Company.

13, As a result of the negligence and negligence per se of the Defendant, Plaintiff, Jeremiah
Weitzel, State Auto Insurance Company’s insured is entitled fo benefits up to the amount of the
limits of the State Auto Insurance Company policy.

14. As a result of the Defendant’s negligence, Plaintiff, Jeremiah Weitzel suffered injuries
and damages as stated in paragraphs two (2) through four (4) herein.

COUNTIV
(Subrogation Interest of State of Ohio, Department of Medicaid)

15, Plaintiff re-alleges and incorporates all paragraphs above as though fully rewritten herein.

16. The State of Ohio, Department of Medicaid claims a statutory right of subrogation and/or
reimbursement for medical expenses and other benefits which they have paid as a result of the
negligent acts of the Defendant, Christopher Malec pursuant to Ohio Revised Code Sections

3160.37 and 5160.38,

 
 

 

Case: 3:19-cv-00603-JGC Doc #: 1-1 Filed: 03/19/19 5 of 5. PagelD #: 13
17, That State of Ohio, Department of Medicaid’s case number related to the injuries
sustained by Plaintiff, Jeremiah Weitzel on March 14, 2017 is 1086640.
18. The Ohio Department of Job and Family Services is therefore joined in this matter as an
involuntary Plaintiff so that they may appear and protect their interests which, pursuant to Ohio
Revised Code Sections 5160.37 and 5160.38, Plaintiff may not have standing to pursue in his

own name.

WHEREFORE, the Plaintiff, Jeremiah Weitzel, demands judgment against the

Defendants as follows:

(A) Compensatory damages for Plaintiff, as against all Defendants, in an amount in
excess of Twenty-Five Thousand Dollars ($25,000.00), but currently unspecified
pursuant to Civil Rules 8(A) and 54(C), plus costs incurred in this action plus
interest and attorney’s fees;

(B) Declaration that Plaintiff, Jeremiah Weitzel is entitled to benefits under State Auto
Insurance Company’s policy: and

(C) Such other relief which this Court may deem appropriate.

Respectfully Submitted,

KISLING NESTICO & REDICK

Lorri J. Britsgh (#0067507)
Attorney for Plaintiff
4853 Monroe St., Bldg. B. Ste. 3

Toledo, Ohio 43623
Phone (419) 324-8205 / Fax (330) 869-9008

Ibnitsch@knrlegal.com

 
